        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 1 of 12




(Rev. 12/1/15)

                                         UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF KANSAS


NYLA FOSTER, ET AL.,


                                              Plaintiff(s),

v.                                                                Case No. 18-2552-DDC-KGG


JEFF ANDERSON, ET AL.,


                                              Defendant(s).


              INITIAL ORDER REGARDING PLANNING AND SCHEDULING

           Fed. R. Civ. P. 1 mandates the Ajust, speedy, and inexpensive@ determination of all

civil cases. With this goal in mind, the undersigned U.S. Magistrate Judge, will conduct a

scheduling conference in this case in accordance with Fed. R. Civ. P. 16 on February 12,

2019 at 11:00 a.m. The conference will be held conducted by telephone. Counsel will

call 1-888-363-4749. Enter access code 5407703 to participate on the conference.

           The parties, in person and/or through counsel, must confer as required by Fed. R.

Civ. P. 26(f) by January 11, 2019. Generally, discussion at this planning conference must

address the nature and basis of the parties= claims and defenses; the possibilities of settling

or resolving the case, including the use of mediation or other methods of alternative dispute


O:\Initial Order\Initial order shell form (2018).docx
                                                              1
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 2 of 12




resolution; making or at least arranging for the disclosures required by Fed. R. Civ. P.

26(a)(1); any issues about preserving discoverable information; and development of a

proposed discovery plan. More specifically, the agenda items that must be addressed

during this conference include those set out in Fed. R. Civ. P. 16(c)(2)(A)-(P), Fed. R. Civ.

P. 26(f)(3)(A)-(F), and the planning report form that is attached to this order and that is

also posted on the court=s website:

                         http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

           By February 5, 2019, plaintiff(s) must submit the completed report of the parties=

planning conference to the chambers of the undersigned magistrate judge, along with

copies of the parties= Rule 26(a) initial disclosures. The report must follow the prescribed

form and must be submitted electronically in .pdf format as an attachment to an e-mail sent

to ksd_gale_chambers@ksd.uscourts.gov. It must not be filed with the Clerk=s Office.

           If you have questions concerning the requirements of this order, please contact the

undersigned judge=s courtroom deputy, Angela Whittle, at 316-315-4386, or by e-mail at

ksd_gale_chambers@ksd.uscourts.gov.

           IT IS SO ORDERED.

           Dated December 19, 2018, at Wichita, Kansas.


                                                        S/ KENNETH G. GALE
                                                        U.S. Magistrate Judge




O:\Initial Order\Initial order shell form (2018).docx
                                                          2
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 3 of 12




(Rev. 12/1/15)

                                         UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF KANSAS

_________________________,

                                              Plaintiff(s),

v.
                                                                   Case No. _______

_________________________,

                                              Defendant(s).


                          REPORT OF PARTIES= PLANNING CONFERENCE

     [Completed form should be spaced as shown. Use separate paragraphs or subpara-
                       graphs as necessary if the parties1 disagree.]

       Introductory Note: Fed. R. Civ. P. 1 provides that all Federal Rules of Civil
Procedure should be construed and employed by the court and the parties to secure
the Ajust, speedy, and inexpensive@ determination of civil cases. Careful planning is
essential to efficient case management and discovery proceedings.

      The court strongly encourages the parties to conduct their planning
conferences under Fed. R. Civ. P. 26(f) in person instead of by telephone, to improve
the quality of discussion. In any event, it=s unacceptable to simply exchange draft
planning reports by e-mail. The court also strongly encourages Afirst chair@ trial
counsel to be meaningfully involved in this critical planning process.

        As used in this report, the term Aplaintiff@ includes plaintiffs as well as
           1

counterclaimants, cross-claimants, third-party plaintiffs, intervenors, and any other parties
who assert affirmative claims for relief. The term Adefendant@ includes defendants as well
as counterclaim defendants, cross-claim defendants, third-party defendants, and any other
parties who are defending against affirmative claims for relief. However, when the parties
actually complete and submit this report, they should accurately describe their posture in
the case.
O:\Initial Order\Initial order shell form (2018).docx
                                                              1
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 4 of 12




       Before the parties conduct their planning conference and attempt to complete
this required planning-report form, instead of just mechanically filling in the blanks,
the court expects them to review and be prepared to address all the specific agenda
items mentioned in Fed. R. Civ. P. 16(c)(2)(A)-(P) and Fed. R. Civ. P. 26(f)(3)(A)-(F).
The parties should think creatively and, to the extent possible, cooperatively, about
how to structure this case in a way that leads to the efficient resolution of the factual
and legal issues presented.

      This court, like the Kansas Supreme Court, has formally adopted the Kansas
Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide
lawyers in their pursuit of civility, professionalism, and service to the public. Counsel
are expected to familiarize themselves with the Pillars of Professionalism and conduct
themselves accordingly when litigating cases in this court. The Pillars of
Professionalism are available on this court=s website:

                                     District of Kansas Pillars of Professionalism

       Discovery of electronically stored information (ESI) is unduly expensive if it=s
not managed properly. Therefore, counsel must become generally knowledgeable
about their clients= information-management systems before the planning conference.
That is, counsel must be prepared to discuss at the conference how their clients=
information is stored and retrieved, and in turn be prepared to discuss and resolve
the specific issues raised in the ESI guidelines posted on this court=s website:

                                           District of Kansas Guidelines for ESI

1.         Rule 26(f) Conference. Pursuant to Fed. R. Civ. P. 26(f), a discovery and case-
           management conference was held on (date), and was attended by [list appearances].
           The conference was conducted [in person at _____ (place)] [by telephone].

2.         Preliminary Matters.

           a.          The following persons will appear at the upcoming Rule 16 scheduling
                       conference with the magistrate judge:

                       [Insert names of all parties and counsel who will appear at the scheduling
                       conference and, if the conference is scheduled to occur by video conference
                       or telephone, the telephone numbers where parties and/or counsel may be
                       reached at the designated time.]

O:\Initial Order\Initial order shell form (2018).docx
                                                            2
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 5 of 12




           b.          The parties provide the following information regarding themselves and their
                       counsel:

                       [For each attorney, insert: (1) name; (2) business address; (3) home,
                       business, and cellular telephone and facsimile numbers; and (4) e-mail
                       address. For each party, insert: (1) name; (2) home and business addresses;
                       (3) home and business telephone and facsimile numbers; and (4) e-mail
                       address.]

           c.          The parties jointly submit the following case summary:

                       [Insert a brief summary of the case, preferably in a single paragraph and no
                       more than one page, which states: (1) the general nature of the case, e.g.,
                       employment discrimination, personal injury, etc.; (2) the statutes asserted to
                       confer subject matter jurisdiction, e.g., 28 U.S.C. ' 1332; (3) the plaintiff=s
                       legal theories, and (4) the primary defenses pleaded by defendant.]

3.         Plan for Alternative Dispute Resolution (ADR).

           a.          The parties already have engaged in the following good-faith efforts to
                       resolve this matter: [describe efforts].

           b.          Plaintiff will submit a written, good-faith settlement proposal to defendant
                       by (date). Defendant will make a written, good-faith counter-proposal by
                       (date). By (date), unless the parties have jointly filed a notice stating whom
                       they have selected to serve as mediator, along with the firmly scheduled date,
                       time, and place of mediation, each party will submit a confidential settlement
                       report to the assigned magistrate judge.

                       Note: In order to facilitate the ADR process, the court usually will
                       require the parties to complete their exchange of settlement proposals
                       within 30 days after the scheduling conference. But if more time is
                       necessary due to the complexity of this particular case, specific reasons
                       for the request must be provided so the court can make an informed
                       judgment about whether to delay the parties= exchange of settlement
                       proposals.

           c.          The parties have agreed on the following ADR procedure, which will be
                       accomplished by: [insert agreed procedure, e.g., mediation, and a deadline,
                       which usually should be within 90-120 days of the scheduling conference].


O:\Initial Order\Initial order shell form (2018).docx
                                                        3
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 6 of 12




4.         Plan for Pre-Discovery Disclosures. The parties will exchange the information
           required by Fed. R. Civ. P. 26(a)(1) by (date) [no later than 14 days after the
           planning conference]. [Optional: In order to facilitate settlement negotiations and
           to avoid unnecessary expense, the parties have agreed that, without any need for
           formal requests for production, copies of the various documents described in the
           parties= respective Rule 26(a)(1) disclosures will be [exchanged] [made available
           for inspection and copying] by (date).]

                       Note: As indicated in the Initial Order Regarding Planning and
                       Scheduling, copies of the parties= initial disclosures under Rule 26(a)(1)
                       must be attached to the parties= completed Rule 26(f) planning report.
                       These disclosures will be discussed with the magistrate judge during the
                       upcoming scheduling conference in finalizing a discovery and case plan
                       that achieves the objectives of Rule 1.

5.         Plan for Discovery. The parties jointly propose the following discovery plan:

           a.          Discovery is needed on the following specific subjects: [list].

                       Note: The parties should try to reach early stipulations about those
                       matters that are not in dispute, to ensure that discovery, particularly
                       involving ESI, is conducted only on those matters legitimately in dispute.

                       Under recent amendments to Fed. R. Civ. P. 26(b)(1), the parties in this
                       case are entitled to obtain pretrial discovery regarding any
                       nonprivileged matter provided it’s (a) relevant to a party’s claim or
                       defense, AND (b) proportional to the needs of the case. Under Rule
                       26(b)(1), whether any particular discovery request is proportional is to
                       be determined by considering, to the extent they apply, the following six
                       factors: (1) the importance of the issues at stake in the action, (2) the
                       amount in controversy, (3) the parties’ relative access to relevant
                       information, (4) the parties’ resources, (5) the importance of the
                       discovery in resolving the issues, and (6) whether the burden or expense
                       of the proposed discovery outweighs its likely benefit.

           b.          All discovery will be commenced or served in time to be completed by (date).

                       Note: In the court=s experience, discovery usually can be completed in 4-
                       6 months. If more time is necessary due to the complexity of this case,
                       specific reasons for the request must be provided.


O:\Initial Order\Initial order shell form (2018).docx
                                                        4
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 7 of 12




           c.          [If applicable] Discovery on (issue for early discovery) will be completed
                       by (date).

                       Note: The parties should consider whether any issues should be
                       bifurcated, or whether a limited amount of highly focused discovery
                       would enable them to participate in early mediation or present
                       substantive issues on dispositive motions and in turn narrow the scope
                       of remaining discovery.

           d.          One or more of the parties anticipate the following problem(s) in discovery,
                       which should be discussed with the court and, if possible, resolved at the
                       scheduling conference:

                       [List problem(s), the positions and supporting authority of each party, and
                       what efforts have been made to resolve the problems.]

           e.          Disclosure or discovery of electronically stored information (ESI) will be
                       handled as follows:

                       [Provide a brief description of the parties= agreement or separate
                       proposals.]

                       Note: The court requires that the parties directly address the issue of
                       ESI instead of avoiding it. Therefore, it=s unacceptable for the parties to
                       vaguely state in their planning report, for example, Athat discovery of
                       ESI will be conducted in accordance with the Fed. R. Civ. P.@ The
                       parties must confer and then decide on a reasonably specific protocol for
                       retrieving and producing ESI. However, the parties may agree, for
                       economic reasons or otherwise in a small case, that no discovery of ESI
                       will be conducted or that any limited ESI that does exist will simply be
                       printed out in hard-copy form.

           f.          With regard to claims of privilege or of protection as trial-preparation
                       material asserted after production, the parties have agreed to an order as
                       follows:

                       [Provide a brief description of the parties= proposal. Also state whether the
                       parties wish their agreement to be reflected in the court=s scheduling order
                       or in a separate proposed protective order that will be submitted to the
                       court.]


O:\Initial Order\Initial order shell form (2018).docx
                                                        5
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 8 of 12




                       Note: The parties should be mindful that Fed. R. Civ. P. 26(b)(5)(B),
                       which generally contemplates such things as Aquick peek@ and
                       Aclawback@ agreements with regard to attorney-client privileged
                       communications and trial-preparation materials, is not limited to ESI.
                       Also, under Fed. R. Evid. 502, an agreement on the effect of a disclosure
                       in a federal proceeding is binding only on the parties to the agreement
                       unless that agreement also is incorporated into a court order; a federal
                       court=s order that a privilege or protection is not waived by disclosure is
                       binding in other federal court and state court proceedings.

           g.          To encourage cooperation, efficiency, and economy in discovery, and also to
                       limit discovery disputes, the following procedures have been agreed to by
                       parties in this case: ____________________________________.

                       Note: The parties are strongly encouraged to consider using the so-called
                       Susman agreements that are posted on the following website:

                                                  http://trialbyagreement.com/

           h.          There will be a maximum of ____ interrogatories, including all discrete
                       subparts, served by any party on another party.

           i.          There will be a maximum of ____ depositions taken by plaintiff and ____ by
                       defendant. Each deposition [other than ___________________] will be
                       limited to ___ hours [the depositions of _____________ will be limited to
                       ___ hours].

           j.          [The parties have stipulated that no expert testimony will be used in this
                       case.] [If expert testimony is used in this case, disclosures required by Fed.
                       R. Civ. P. 26(a)(2), including reports from retained experts, will be served
                       by plaintiff by (date), and by defendant by (date); disclosures and reports by
                       any rebuttal experts will be served by (date).]

           k.          The parties [agree] [disagree] that physical or mental examinations pursuant
                       Fed. R. Civ. P. 35 [are] [are not] appropriate in this case. In any event, all
                       Rule 35 examinations will be completed by (date).

                       Note: If the parties disagree about the need for or the scope of such an
                       examination, a formal motion must be filed sufficiently in advance of
                       this deadline in order to allow the motion to be fully briefed by the


O:\Initial Order\Initial order shell form (2018).docx
                                                               6
        Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 9 of 12




                       parties, the motion to be decided by the court, and for the examination
                       to be conducted, all before the deadline expires.

           l.          Supplementations of disclosures under Fed. R. Civ. P. 26(e) will be served
                       at such times and under such circumstances as required by that rule. In
                       addition, such supplemental disclosures will be served ([optional] dates or
                       intervals), and in any event 40 days before the deadline for completion of all
                       discovery.

                       Note: Based on the investigation and discovery conducted as of that date,
                       the supplemental disclosures served 40 days before the deadline for
                       completion of all discovery must identify all witnesses and exhibits that
                       probably or even might be used at trial.

           m.          The parties [agree] [disagree] that there [is] [is not] a need for discovery in
                       this case to be governed by a protective order. If the parties agree concerning
                       the need for and scope and form of such a protective order, they must confer
                       and then submit a jointly proposed protective order by (date). A jointly
                       proposed protective order must include a concise but sufficiently specific
                       recitation of the particular facts in this case that would provide the court with
                       an adequate basis upon which to make the required finding of good cause
                       pursuant to Fed. R. Civ. P. 26(c). If the parties disagree concerning the need
                       for, and/or the scope or form of a protective order, the party or parties seeking
                       such an order must file an appropriate motion and supporting memorandum
                       by (date).

                       Jointly proposed protective orders should be drafted in compliance with the
                       guidelines available on the court=s website:

                                  http://ksd.uscourts.gov/wp-
                                  content/uploads/2015/10/POGuidelinesOrder.pdf



                       A pre-approved form of protective order can be downloaded from the court=s
                       website:

                                  http://ksd.uscourts.gov/index.php/forms/?open=CivilForms




O:\Initial Order\Initial order shell form (2018).docx
                                                        7
       Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 10 of 12




                       The parties should discuss whether any departures from this pre-approved
                       form order would be appropriate in this case and also be prepared to explain
                       such proposed modifications during the scheduling conference with the
                       magistrate judge.

           n.          The parties [do] [do not] consent to electronic service of disclosures and
                       discovery requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules
                       5.4.2(e) and 26.3.

6.         Deadlines for Amendments and Potentially Dispositive Motions.

           a.          A motion to dismiss [is] [is not] expected to be filed in this case, based on
                       ________ (state the grounds). Provided that such defenses have been timely
                       preserved, any motions to dismiss for lack of personal jurisdiction, venue,
                       insufficiency of process or service of process, failure to state a claim upon
                       which relief can be granted, or the propriety of the parties will be filed by
                       (date).

                       Note: This deadline usually should be set 2-3 weeks after the scheduling
                       conference. But to avoid cases getting bogged down with wasteful
                       motion practice, during the planning conference, counsel should notify
                       the opposing counsel or party of any defects in the pleadings that are
                       plainly obvious and that could be easily cured with an amended
                       pleading.

           b.          Any motion for leave to join additional parties or to otherwise amend the
                       pleadings will be filed by (date).

                       Note: This deadline usually should be set 6-8 weeks after the scheduling
                       conference.

           c.          Other dispositive motions (e.g., summary judgment) [are] [are not] expected
                       to be filed in this case. All such motions will be filed by (date).

                       Note: This deadline usually should be set approximately 2-4 weeks after
                       the pretrial conference. The court will attempt to decide all dispositive
                       motions, to the extent they=ve been timely filed and briefed without any
                       extensions having been requested, approximately 60 days before trial.
                       But if the case is unusually complex, such that it would be more efficient
                       to have a 90-120 day gap between dispositive-motion rulings and trial,
                       the parties should explain why that would be appropriate here.

O:\Initial Order\Initial order shell form (2018).docx
                                                        8
       Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 11 of 12




           d.          All motions to exclude testimony of expert witnesses pursuant to Fed. R.
                       Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
                       (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case
                       law, will be filed by (date).

                       Note: Generally, most judges in the District of Kansas tend to defer
                       setting the Daubert-motion deadline until 30-45 days before trial (unless
                       counsel agree that resolution of the case would be fostered by having
                       such motions filed and decided earlier). If Daubert motions potentially
                       would be dispositive of the entire case or even certain claims in the case
                       (e.g., a challenge to a standard-of-care expert in a medical-negligence
                       case), then this deadline should be the same as the dispositive-motion
                       deadline mentioned above. Counsel should be mindful that some judges
                       in this district use a single deadline for dispositive motions and Daubert
                       motions in all of their cases.

7.         Other Items.

           a.          [The parties agree that principles of comparative fault do not apply to this
                       case.] [By (date), any party asserting comparative fault must identify all
                       persons or entities whose fault is to be compared for purposes of Kan. Stat.
                       Ann. ' 60-258a (or any other similar comparative fault statute that might be
                       applicable). If another person or entity is so identified, then the party
                       asserting comparative fault also must specify the nature of the fault which is
                       claimed.]

                       Note: This deadline, if applicable, usually should be set approximately 2
                       weeks before the deadline for filings motions to amend the pleadings.

           b.          The parties [request] [do not request] a status conference before the pretrial
                       conference, in order to discuss the following subjects: [list]. [The parties
                       request a status conference in (month and year).]

           c.          The parties request that the court hold a pretrial conference in (month and
                       year).

                       Note: The court generally schedules a pretrial conference approximately
                       2-3 weeks after the close of discovery and approximately 2-4 weeks
                       before the dispositive-motion deadline. If the case remains at issue after
                       all timely filed dispositive motions have been filed and decided (or if the
                       parties announce that no dispositive motions will be filed), then the trial

O:\Initial Order\Initial order shell form (2018).docx
                                                        9
       Case 2:18-cv-02552-DDC-KGG Document 20 Filed 12/19/18 Page 12 of 12




                       judge usually will conduct another pretrial conference within 30 days of
                       trial.

           d.          Trial is expected to take approximately ___ trial days.

           e.          The parties [are] [are not] prepared to consent to trial by a U.S. Magistrate
                       Judge [at this time,] [or as a backup if the assigned U.S. District Judge
                       determines that his or her schedule is unable to accommodate the scheduled
                       trial date].

                       Note: Magistrate judges may preside over jury trials. Withholding
                       consent will not have any adverse substantive consequences, but may
                       delay the trial of the case.

Date:         [Insert Date]

[Here, add signatures of each unrepresented party and an attorney for each represented
party. These signatures must be affixed according to the procedures governing multiple
signatures set forth in paragraph II(C) of the Administrative Procedures for Filing, Signing,
and Verifying Pleadings and Papers by Electronic Means in Civil Cases. The report must
be submitted electronically in .pdf format as an attachment to an e-mail sent to the e-mail
address of the assigned magistrate judge listed in paragraph II(E)(2)(c) of the
administrative procedures guide.]




O:\Initial Order\Initial order shell form (2018).docx
                                                        10
